Citation Nr: 1413947	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-38 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for allergic rhino sinusitis (a nasal disability). 

2.  Entitlement to a disability rating in excess of 30 percent for ostectomy, left heel with hallux valgus, hammertoe deformities, and arthritis (a left foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from September 1968 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU was denied by a March 2007 RO rating decision and the Veteran has not perfected an appeal with respect to such denial; therefore, the Board finds that the issue of entitlement TDIU is not raised by the records and is not currently in appellant status.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to an increased rating for the service-connected left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's allergic rhino sinusitis has been manifested by nasal congestion, runny nose, itchy eyes, sinus pressure, headaches, sneezing, post nasal drainage, some difficulty breathing, some sleep impairment, and a 60 percent right nasal obstruction.

2.  For the entire rating period on appeal, the Veteran's allergic rhino sinusitis has been manifested by less than three incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, and less than four to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a disability rating higher than 10 percent for allergic rhino sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a December 2009 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements. 

The Veteran was afforded a VA examination in December 2009 to address her service-connected nasal disability.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2009 VA examination of record is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  While the VA examiner indicated that the case file was not requested by the RO, the examiner indicated that she reviewed the Veteran's medical records.  Moreover, while the Veteran specifically claimed that the symptoms related to her left foot disability have worsened since the December 2009 left foot VA examination, she has not made the same assertion with respect to the December 2009 VA examination addressing her nasal disability.  Therefore, as explained below, the Board finds that the nasal disability has not so worsened as to warrant another VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA treatment records, private treatment reports, VA examination reports, and the Veteran's statements and testimony.  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claims, and to respond to VA notices.  The Veteran and her representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.


Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999). 
The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  As the Board will discuss in more detail below, the Board finds that symptoms related to the Veteran's nasal disability have not changed in severity over the course of the appeal to warrant a staged rating. 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is in receipt of a 10 percent rating for the service-connected nasal disability under Diagnostic Code (DC) 6513 since February 1996.  38 C.F.R. § 4.97 (2013).  At that time, a rating of 10 percent was assigned whenever there was evidence of moderate symptoms including discharge, crusting, or scabbing and infrequent headaches.  The rating schedule for disabilities of the respiratory system changed in October 1996; since the Veteran's claim for increased rating was received by VA in November 2009, the new rating code will be used for purposes of this appeal.  

Under DC 6513, a rating of 10 percent is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A rating of 30 percent is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note under DC 6513 defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Increased Rating Analysis

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's nasal disability has been manifested by nasal congestion, runny nose, itchy eyes, sinus pressure, headaches, sneezing, post nasal drainage, some difficulty breathing, some sleep impairment, 60 percent right nasal obstruction, and a maximum of four to six non-incapacitating episodes, consistent with the 10 percent rating under DC 6513.  The Board finds that the evidence of record does not reflect a change in the severity of the nasal disability over the course of the rating period on appeal.

The Veteran reports that she underwent surgery on her nose in 1970 during active service to repair a deviated that resulted in her nasal disability for which she has been service-connected.

During the December 2009 VA examination, the Veteran reported that her private ear, nose and throat (ENT) physician told her that the right nare has collapsed due to the 1970 surgery and that it is not correctable by surgery.  She asserted that she had increased nasal congestion, constant nasal drainage, sneezing, headaches on the right side of her face, excess nasal mucous, watery eyes, and right ear pain.  She also contended that she had four incapacitating episodes requiring four to six weeks of antibiotic treatment and four non-incapacitating episodes resulting in headache, purulent drainage, and sinus pain.  The Veteran further stated that she had difficulty breathing, near constant headaches as well as sinus pain and tenderness.  A concurrent radiology report concluded that the paranasal sinuses were normally developed with normal aeration noted and no findings to suggest sinusitis.  

On examination, the VA examiner found a 60 percent right nasal obstruction, no nasal obstruction on the left side, and that the Veteran's nasal septum was deviated, with tissue loss, scarring, or deformity of the nose.  The VA examiner found no nasal polyps, permanent hypertrophy of turbinates from bacterial rhinitis, or rhinoscleroma.  The VA examiner then diagnosed chronic sinusitis, chronic rhinitis, and collapse of cartilage of the right nare, all of which resulting in dry eyes, headaches, rhinorrhea, nasal congestion, and fatigue (due to breathing difficulties).  The VA examiner further concluded that the chronic sinusitis and rhinitis had a severe effect on the Veteran's usual daily activities except self-care and that the right nare collapse had a severe effect on all of her daily activities.  

VA treatment records during the rating period on appeal show multiple complaints related to the Veteran's nasal disability to include symptoms such as nasal congestion, runny nose, itchy eyes, sinus pressure, headaches, sneezing, post nasal drainage, difficulty breathing from left nostril, and some sleep impairment.  A February 2008 note by N.M., M.D., shows complaints of sinus congestion and headaches for two weeks; the physician diagnosed acute sinusitis and prescribed an antibiotic for ten days, but did not require bed rest. 

Similarly, a January 2010 note by T. D., M.D. notes that the physician prescribed an antibiotic for 14 days for sinusitis, but did not require bed rest.  Furthermore, a March 2010 note by the same physician indicates that the Veteran's symptoms did not change and that she indicated that she does not tolerate antibiotics.  Finally, at an April 2010 VA allergy consultation, the Veteran reported that she is on antibiotics four to six times per year for sinus infections.  Therefore, based on the above, the Board finds that in 2010, the Veteran had a maximum of two non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge.   

A January 2011 VA allergy note shows that the Veteran took Z-pak to no avail and was then prescribed Augmentin but there is no notation of the length of the prescription; a February 2011 allergy note illustrates that the Veteran took Z-pak and Augmentin for a total of three weeks with no indication that bed rest was required.  A March 2011 VA ENT consultation indicates that the Veteran's sinus symptoms had much improved.  At a May 2011 VA allergy consultation, the Veteran reported that as a result of using allergy medications, she felt better, that she was less congested, that she was able to sleep at night, but that she still had a lot of post nasal drainage.  

At a September 2011 VA allergy consultation, the Veteran stated that her symptoms were better during the summer, but recently had increased nasal congestion, sneezing, and post nasal drainage with some resulting sleeping impairment.  The VA physician found that the nasal mucosa was moist and pink, and the turbinates were not swollen with no sinus tenderness.  The VA physician diagnosed allergic rhinitis and indicated that the Veteran was satisfied with medical management by allergy medications.  Finally, a November 2011 VA allergy consultation shows complaints of chest congestion for two weeks with more recent nasal congestion, plugged ears, and rhinorrhea with no fever.  The VA physician diagnosed allergic rhino sinusitis with moderate symptoms and acute exacerbation; the VA physician prescribed an antibiotic for ten days with no indication that bed rest was required.  Therefore, based on the above, the Board finds that in 2011, the Veteran had a maximum of two non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge; these episodes had no required bed rest or prolonged antibiotic treatment for four to six weeks.   

Moreover, a CT sinus scan performed in February 2012 showed minimal mucosal thickening along the medial and posterial walls of the right maxillary sinus and mild mucosal thickening of the posterior wall of the left maxillary sinus.  The diagnosis was chronic allergic rhino sinusitis that was well controlled.  At a March 2012 VA allergy consultation, the Veteran reported that she did well during the winter and that she started having sinus headaches, sneezing, and stuffiness with the onset of spring; she also reported that she stopped using her allergy medications during the winter.  The VA physician concluded that the Veteran had no sinus infections at that time.  Finally, a September 2012 VA allergy consultation indicates that the Veteran's symptoms were well controlled with allergy medications with no recent sinus infections between March 2012 and September 2012.  The Veteran reported that she had a runny nose that was watery and dry eyes.  The VA physician found that the Veteran's conjunctivae were clear, the nasal mucosa moist and pink, and the trubinates swollen with no sinus tenderness.  The diagnosis was allergic rhinitis that was controlled with allergy medications.  Therefore, based on the above, the Board finds that in 2012, the Veteran had no incapacitating episodes of sinusitis.   

The Board notes the Veteran's assertion that she has four to six incapacitating episodes per year of sinusitis; however, by VA definition, the Board finds these episodes to be non-incapacitating episodes.  38 C.F.R. § 4.97, DC 6513.  The Board notes that while the Veteran is competent to report symptoms such as headaches, pain, and purulent discharge, she is not competent to assess whether the sinusitis episodes were incapacitating because such determination is based on medical evidence of prolonged antibiotic treatment by a physician with required bed rest.  See Id.; Layno, 6 Vet. App. 465, 469.  

Moreover, these statements are subject to an analysis regarding their credibility and probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the Veteran's statements regarding the frequency of sinusitis episodes and other symptoms to be credible.  However, with respect to the determination of whether the sinusitis episodes were incapacitating or non-incapacitating, the Board finds that medical evidence is more probative than the lay assertions of the Veteran that the episodes are incapacitating, because the weight of the evidence shows no prolonged antibiotic treatment (lasting four to six week) for any of the sinusitis episodes nor does it show incapacitating episodes requiring bed rest at any time during the appeal period.

Therefore, for the entire rating period on appeal, the Board finds that an evaluation in excess of 10 percent is not warranted for the service-connected nasal disability under DC 6513.  38 C.F.R. § 4.97.  The evidence of record, both lay and medical, shows that the Veteran has a history of chronic rhino sinusitis with symptoms such as nasal congestion, runny nose, itchy eyes, sinus pressure, headaches, sneezing, post nasal drainage, some difficulty breathing, some sleep impairment, a 60 percent right nasal obstruction, and a maximum of four to six non-incapacitating episodes, consistent with the 10 percent rating under DC 6513.  Id.  The higher rating of 30 percent is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  Because the preponderance of the evidence is against the assignment of a higher rating for the nasal disability, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102 and 4.97, DC 6513.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.
 
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the service-connected nasal disability is contemplated by the scheduler rating criteria, and no referral for extraschedular consideration is required.  The scheduler rating criteria, including DC 6513, specially provide for disability ratings based on sinusitis.  In this case, considering the lay and medical evidence, the Veteran's nasal disability is manifested by nasal congestion, runny nose, itchy eyes, sinus pressure, headaches, sneezing, post nasal drainage, some difficulty breathing, some sleep impairment, a 60 percent right nasal obstruction, and a maximum of four to six non-incapacitating episodes.  Such symptoms and impairment are part of or similar to symptoms listed under the scheduler rating criteria.  38 C.F.R. § 4.97, DC 6513.  

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected nasal disability, and referral for consideration of an extraschedular evaluation is not warranted.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating, in excess of 10 percent, for allergic rhino sinusitis is denied.


REMAND

A remand is required with respect to the issue of entitlement to an increased rating for the service-connected left foot disability to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  

The Veteran contends that she has marked diminishment in the ability to dorsiflex the left foot, which amounts to loss of use of that foot.  See January 2014 Appellant's Brief.  Moreover, the Veteran claims that the symptoms associated with her left foot disability have worsened since the last VA examination in December 2009.  Id.  Because the Veteran's last VA examination was completed over four years ago and based upon the Veteran's statement of an increase in severity of her symptoms, the Board finds that a remand for a new VA examination is necessary to assess the current severity of the Veteran's service-connected left foot disability.  Any current VA treatment records should also be obtained.

Accordingly, the issue of entitlement to an increased rating for a left foot disability is REMANDED for the following actions:

1.  Obtain any current VA treatment records dated from January 2013, the date of the most recent VA treatment records of record.

2.  Schedule the Veteran for an examination to assess the severity of the service-connected left foot disability.  The VA examiner should specifically comment on whether the Veteran has actual loss of use of the left foot.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file must be reviewed by the VA examiner in connection with the examination.

3.  Thereafter, the issue of increased rating for the Veteran's left foot disability should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


